Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of September 13, 1999, or
such earlier date as the parties agree (the "Effective Date"), by and between
James Little (the "Employee") and Waste Connections, Inc., a Delaware
corporation (the "Company"), with reference to the following facts.

 

The Company desires to engage the services and employment of the Employee, and
the Employee is willing to accept employment by the Company, on the terms and
conditions set forth below.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee agree as follows:

 

1. Employment. The Company agrees to employ the Employee, and the Employee
agrees to accept employment with the Company, on the terms and conditions stated
herein.

 

2. Position and Responsibilities. During the Term, the Employee shall serve as
Vice President Engineering of the Company, reporting directly to the Company's
President. The Employee shall be based in the Company's corporate headquarters
in California and shall be responsible for oversight of all environmental
engineering relating to the Company's operations and properties.

 

The employee shall perform such other duties and responsibilities as the
President or the Board of Directors (the "Board") of the Company may reasonably
assign to the Employee from time to time. The Employee shall devote such time
and attention to his duties as are necessary to the proper discharge of his
responsibilities hereunder. The Employee agrees to perform all duties consistent
with (a) policies established from time to time by the Company and (b) all
applicable legal requirements.

 

3. Term. The period of the Employee's employment under this Agreement (the
"Term") shall commence on the Effective Date and continue until the second
anniversary of the Effective Date, unless terminated earlier as provided herein
or extended by the Board. At the end of the initial Term, this Agreement shall
be renewed automatically for successive Terms of one year, unless either party
shall have given the other notice of termination hereof as provided herein.

 

4. Compensation, Benefits and Reimbursement of Expenses.

 

(a) Compensation. The Company shall compensate the Employee during the Term of
this Agreement as follows:

 

(1) Base Salary. The Employee shall be paid a base salary ("Base Salary") of not
less than One Hundred Thousand Dollars ($100,000) per year in installments
consistent with the Company's usual practices. The Board shall review the
Employee's Base Salary on each anniversary of the Effective Date or more
frequently, at the times prescribed in salary administration practices applied
generally to management employees of the Company. In addition, if on the first
anniversary of the Effective Date the gross in-the-money value of the Options to
purchase 6,667 shares of the Company's Common Stock granted to the Employee and
vested on such first anniversary pursuant to Section 4(a)(3) below is not at
least $50,000, the Employee may elect to have his Base Salary adjusted to One
Hundred Twenty-Two Thousand Dollars ($122,000) per year as of such date, in
which case the Employee shall immediately forfeit those Options to purchase
6,667 shares.

 



 1 

 

 

(2) Performance Bonus. The Employee shall be entitled to an annual cash bonus
(the "Bonus") based on the Company's attainment of reasonable financial
objectives to be determined annually by the Board. The maximum annual Bonus will
equal thirty percent (30%) of the applicable year's ending Base Salary and will
be payable if the Board determines, in its sole and exclusive discretion, that
that year's financial objectives have been fully met. The Bonus shall be paid in
accordance with the Company's bonus plan, as approved by the Board; provided
that in no case shall any portion of the Bonus with respect to any fiscal year
be paid more than seventy-five (75) days after the end of such fiscal year.

 

(3) Grant of Options. On the Effective Date, the Company shall grant to the
Employee, for no additional consideration, nonqualified stock options (the
"Options") to purchase 20,000 shares of the Company's Common Stock under the
Company's Amended and Restated 1997 Stock Option Plan. The Options shall have a
term of 10 years from the date of such grant and shall be exercisable at a price
of $19.50 per share. The Options shall vest and become exercisable with respect
to 6,667 shares on each of the first and second anniversaries of the Effective
Date, and with respect to 6,666 shares on the third anniversary of the Effective
Date.

 

The terms of the Options shall be described in more detail in a Stock Option
Agreement to be entered into between the Employee and the Company. If at any
time while any of the Options are still outstanding the Company amends its Stock
Option Plan to provide for a less favorable vesting schedule for stock options
than that provided herein, any Options then outstanding shall thereupon be
converted to warrants entitling the Employee to purchase the number of shares of
Common Stock for which the Employee's then outstanding Options may be exercised,
on the same terms as provided under such Options.

 

(b) Other Benefits. During the Term, the Company shall provide the Employee with
a cellular telephone and will pay or reimburse the Employee's monthly service
fee and costs of calls attributable to Company business. During the Term, the
Employee shall be entitled to receive all other benefits of employment generally
available to other management employees of the Company and those benefits for
which management employees are or shall become eligible, including, without
limitation and to the extent made available by the Company, medical, dental,
disability and prescription coverage, life insurance and tax-qualified
retirement benefits. If the Employee is not eligible for coverage under the
Company's health insurance policy at the commencement of the Term, the Company
shall reimburse the Employee for the expenses of health insurance coverage under
COBRA from the commencement of the Term until the Employee becomes eligible for
the health insurance benefits offered by the Company. The Employee shall be
entitled to three (3) weeks of paid vacation during each of the first three
twelve-month periods of his employment, and four (4) weeks per twelve-month
period beginning with the fourth twelve-month period of employment.

 



 2 

 

 

(c) Relocation Benefits. The Company will provide the following relocation
benefits: (i) an initial relocation bonus of $20,000, (ii) the Employee's
temporary lodging and commuting expenses between Ohio and California for the
longer of 90 days or the period ending on the date on which the Employee sells
his home in Ohio (which period may be lengthened by mutual agreement of the
Employee and the Company), (iii) expenses of moving the Employee's household
goods and horse (the expenses for moving the horse not to exceed $1,500) from
the Employee's home in Ohio to the Employee's new home in the Sacramento,
California area when the Employee relocates to California (including moving
insurance, packing and transportation and temporary storage costs) by a national
moving company selected by the Company, (iv) reasonable realtor's fees (or, if
the Employee sells his home without the services of a realtor, an amount equal
to the reasonable realtor's fees that would have been incurred on such sale) and
non-recurring closing costs incurred by the Employee with respect to the sale of
the Employee's home in Ohio, and (v) reasonable non-recurring closing costs
incurred by the Employee with respect to the purchase of a home in the
Sacramento area, and up to 1 point on a mortgage loan on the purchase of such
home. If the Employee voluntarily terminates his employment within two years
after the Effective Date, the Employee shall on such termination pay the Company
an amount equal to the aggregate amount of such benefits, multiplied by a
fraction, the numerator of which is 24 minus the number of full months the
Employee was employed by the Company, and the denominator of which is 24.

 

If any benefits described in this Section 4(c) are not tax-deductible by the
Company, the Company shall treat the cost of such benefits as additional
compensation to the Employee ("Relocation Compensation" ) and shall pay the
Employee an additional cash bonus ("Relocation Bonus") sufficient to cover any
Federal, state or local income or employment taxes on such Relocation Bonus, so
that the Employee shall incur no net after-tax expense as a result of any
benefits paid pursuant to this Section 4(c).

 

(d) Reimbursement of Other Expenses. The Company agrees to pay or reimburse the
Employee for all reasonable travel and other expenses incurred by the Employee
in connection with the performance of his duties under this Agreement on
presentation of proper expense statements or vouchers. All such supporting
information shall comply with all applicable Company policies relating to
reimbursement for travel and other expenses.

 

(e) Withholding. All compensation payable to the Employee hereunder is subject
to all withholding requirements under applicable law.

 

5. Confidentiality. During the Term of his employment, and at all times
thereafter, the Employee shall not, without the prior written consent of the
Company, divulge to any third party or use for his own benefit or the benefit of
any third party or for any purpose other than the exclusive benefit of the
Company, any confidential or proprietary business or technical information
revealed, obtained or developed in the course of his employment with the Company
and which is otherwise the property of the Company or any of its affiliated
corporations, including, but not limited to, trade secrets, customer lists,
formulae and processes of manufacture; provided, however, that nothing herein
contained shall restrict the Employee's ability to make such disclosures during
the course of his employment as may be necessary or appropriate to the effective
and efficient discharge of his duties to the Company.

 



 3 

 

 

6. Property. Both during the Term of his employment and thereafter, the Employee
shall not remove from the Company's offices or premises any Company documents,
records, notebooks, files, correspondence, reports, memoranda and similar
materials or property of any kind unless necessary in accordance with the duties
and responsibilities of his employment. In the event that any such material or
property is removed, it shall be returned to its proper file or place of
safekeeping as promptly as possible. The Employee shall not make, retain, remove
or distribute any copies, or divulge to any third person the nature or contents
of any of the foregoing or of any other oral or written information to which he
may have access, except as disclosure shall be necessary in the performance of
his assigned duties. On the termination of his employment with the Company, the
Employee shall leave with or return to the Company all originals and copies of
the foregoing then in his possession or subject to his control, whether prepared
by the Employee or by others.

 

7. Termination.

 

(a) Termination by the Company for Cause or by the Employee. The employment of
the Employee may be terminated for Cause at any time by the Board, on written
Notice of Termination (as defined in Section 8(a)) delivered to the Employee
describing with specificity the grounds for termination. The employment of the
Employee may also be terminated at any time by the Employee on written Notice of
Termination delivered to the Company. Immediately on termination pursuant to
this Section 7(a), the Company shall pay to the Employee in a lump sum his then
current Base Salary under Section 4(a)(1) on a prorated basis to the Date of
Termination (as defined in Section 8(b)). On termination pursuant to this
Section 7(a), the Employee shall forfeit (i) his Bonus under Section 4(a)(2) for
the year in which such termination occurs, and (ii) all outstanding but unvested
Options and other options and rights relating to capital stock of the Company.
For purposes of this Agreement, Cause shall mean:

 

(1) a material breach of any of the terms of this Agreement that is not
immediately corrected following written notice of default specifying such
breach;

 

(2) a breach of any of the provisions of Section 10;

 

(3) repeated intoxication with alcohol or drugs while on Company premises during
its regular business hours to such a degree that, in the reasonable judgment of
the other managers of the Company, the Employee is abusive or incapable of
performing his duties and responsibilities under this Agreement;

 

(4) conviction of a felony; or

 

(5) misappropriation of property belonging to the Company and/or any of its
affiliates.

 



 4 

 

 

(b) Termination Without Cause. The employment of the Employee may be terminated
without Cause at any time by the Board on delivery to the Employee of a written
Notice of Termination (as defined in Section 8(a)). On the Date of Termination
(as defined in Section 8(b)) pursuant to this Section 7(b), the Company shall
pay to the Employee in a lump sum an amount equal to the greater of (i) the Base
Salary payable under Section 4(a)(1) through the end of the then-current Term at
the rate in effect on the Date of Termination, or (ii) one year's Base Salary at
the rate in effect on the Date of Termination. The Employee may elect to forfeit
receipt of all or part of the lump sum described in the preceding sentence, in
exchange for payment by the Company of all or part of the costs of the
Employee's relocating to an area of his choice, with the amount of the lump sum
payment forfeited by the Employee and the amount of the relocation costs paid by
the Company to be determined by agreement between the Employee and the Company.
In addition, on termination of the Employee under this Section 7(b), all of the
Employee's outstanding but unvested Options and other options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable. The term of any such options and rights shall be extended to the
third anniversary of the Employee's termination. The Employee acknowledges that
extending the term of any option pursuant to this Section 7(b), or Section 7(c)
or 7(d), could cause such option to lose its tax-qualified status if it is an
incentive stock option under the Code and agrees that the Company shall have no
obligation to compensate the Employee for any additional taxes he incurs as a
result.

 

(c) Termination on Disability. If during the Term the Employee should fail to
perform his duties hereunder on account of physical or mental illness or other
incapacity which the Board shall in good faith determine renders the Employee
incapable of performing his duties hereunder, and such illness or other
incapacity shall continue for a period of more than six (6) consecutive months
("Disability"), the Company shall have the right, on written Notice of
Termination (as defined in Section 8(a)) delivered to the Employee to terminate
the Employee's employment under this Agreement. During the period that the
Employee shall have been incapacitated due to physical or mental illness, the
Employee shall continue to receive the full Base Salary provided for in Section
4(a)(1) hereof at the rate then in effect until the Date of Termination (as
defined in Section 8(b)) pursuant to this Section 7(c). On the Date of
Termination pursuant to this Section 7(c), all of the Employee's outstanding but
unvested Options and other options and rights relating to capital stock of the
Company shall immediately vest and become exercisable. The term of any such
options and rights shall be extended to the third anniversary of the Employee's
termination.

 

(d) Termination on Death. If the Employee shall die during the Term, the
employment of the Employee shall thereupon terminate. On the Date of Termination
(as defined in Section 8(b)) pursuant to this Section 7(d), all of the
Employee's outstanding but unvested Options and other options and rights
relating to capital stock of the Company shall immediately vest and become
exercisable. The term of any such options and rights shall be extended to the
third anniversary of the Employee's termination. The provisions of this Section
7(d) shall not affect the entitlements of the Employee's heirs, executors,
administrators, legatees, beneficiaries or assigns under any employee benefit
plan, fund or program of the Company.

 

8. Provisions Applicable to Termination of Employment.

 

(a) Notice of Termination. Any purported termination of Employee's employment by
the Company or by the employee pursuant to Section 7 shall be communicated by
Notice of Termination to the Employee or the Company, as the case may be, as
provided herein ("Notice of Termination").

 

(b) Date of Termination. For all purposes, "Date of Termination" shall mean the
date on which a Notice of Termination is given.

 



 5 

 

 

(c) Benefits on Termination. On termination of this Agreement pursuant to
Section 7, all profit-sharing, deferred compensation and other retirement
benefits payable to the Employee under benefit plans in which the Employee then
participated shall be paid to the Employee in accordance with the provisions of
the respective plans. Except as otherwise provided in Sections 7(b), 7(c), 7(d)
and 9, if the Employee's employment by the Company is terminated before all of
the Employee's options, warrants and rights with respect to the Company's
capital stock have vested, the Employee shall forfeit any such options, warrants
and rights that are unvested as of the termination date.

 

9. Change In Control.

 

(a) Payments on Change in Control. Notwithstanding any provision in this
Agreement to the contrary, unless the Employee elects in writing to waive this
provision, a Change in Control (as defined below) of the Company shall be deemed
a termination of the Employee without Cause, and the Employee shall be entitled
to receive and the Company agrees to pay to the Employee in a lump sum the same
amount determined under Section 7(b) that is payable to the Employee on
termination without Cause, and the Employee shall have the right to forfeit all
or part of such amount in exchange for payment by the Company of certain
relocation costs, as described in Section 7(b). In addition, on a Change of
Control, all of the Employee's outstanding but unvested Options and other
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, and the term of any such options and rights shall
be extended to the third anniversary of the Employee's termination.

 

After a Change in Control, if any previously outstanding Option or other option
or right (the "Terminated Option") relating to the Company's capital stock does
not remain outstanding, the successor to the Company or its then Parent (as
defined below) shall either:

 

(i) Issue an option, warrant or right, as appropriate (the "Successor Option"),
to purchase common stock of such successor or Parent in an amount such that on
exercise of the Successor Option the Employee would receive the same number of
shares of the successor's/Parent's common stock as the Employee would have
received had the Employee exercised the Terminated Option immediately prior to
the transaction resulting in the Change in Control and received shares of such
successor/Parent in such transaction. The aggregate exercise price for all of
the shares covered by such Successor Option shall equal the aggregate exercise
price of the Terminated Option; or

 

(ii) Pay the Employee a bonus within ten (10) days after the consummation of the
Change in Control in an amount agreed to by the Employee and the Company. Such
amount shall be at least equivalent on an after-tax basis to the net after-tax
gain that the Employee would have realized if he had been issued a Successor
Option under clause (i) above and had immediately exercised such Successor
Option and sold the underlying stock, taking into account the different tax
rates that apply to such bonus and to such gain, and such amount shall also
reflect other differences to the Employee between receiving a bonus under this
clause (ii) and receiving a Successor Option under clause (i) above.

 



 6 

 

 

(b) Definitions. For the purposes of this Agreement, a Change in Control shall
be deemed to have occurred if (i) there shall be consummated (aa) any
reorganization, liquidation or consolidation of the Company, or any merger or
other business combination of the Company with any other corporation, other than
any such merger or other combination that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such transaction, (bb) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company, or if(ii) any "person"
(as defined in Section 13(d) and 14(d) of the Securities

 

Exchange Act of 1934, as amended (the "Exchange Act")), shall become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of fifty percent (50%) or more of the Company's outstanding
voting securities (except that for purposes of this Section 10(b), "person"
shall not include any person or any person that controls, is controlled by or is
under common control with such person, who as of the date of this Agreement owns
ten percent (10%) or more of the total voting power represented by the
outstanding voting securities of the Company, or a trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or a
corporation that is owned directly or indirectly by the stockholders of the
Company in substantially the same percentage as their ownership of the Company)
or if (iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the entire Board shall cease for any reason
to constitute at least one-half of the membership thereof unless the election,
or the nomination for election by the Company's shareholders, of each new
director was approved by a vote of at least one-half of the directors then still
in office who were directors at the beginning of the period.

 

The term "Parent" means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate "beneficial owner" (as defined
above) of fifty percent (50%) or more of the Company's outstanding voting
securities.

 

10. Non-Competition and Non-Solicitation.

 

(a) In consideration of the provisions hereof, for the period commencing on the
date hereof and ending on the first anniversary of the termination of this
Agreement, the Employee will not, except as specifically provided below,
anywhere in any county in any state in which the Company is engaged in business
as of such termination date, directly or indirectly, acting individually or as
the owner, shareholder, partner or management employee of any entity, (i) engage
in the operation of a solid waste collection, transporting or disposal business,
transfer facility, recycling facility, materials recovery facility or solid
waste landfill; (ii) enter the employ as a manager of, or render any personal
services to or for the benefit of, or assist in or facilitate the solicitation
of customers for, or receive remuneration in the form of management salary,
commissions or otherwise from, any business engaged in such activities in such
counties; or (iii) receive or purchase a financial interest in, make a loan to,
or make a gift in support of, any such business in any capacity, including
without limitation, as a sole proprietor, partner, shareholder, officer,
director, principal agent or trustee; provided, however, that the Employee may
own, directly or indirectly, solely as an investment, securities of any business
traded on any national securities exchange or quoted on any NASDAQ market,
provided the Employee is not a controlling person of, or a member of a group
which controls, such business and further provided that the Employee does not,
in the aggregate, directly or indirectly, own two percent (2%) or more of any
class of securities of such business.

 



 7 

 

 

(b) After termination of this Agreement, the Employee shall not (i) solicit any
residential or commercial customer of the Company to whom the Company provides
service pursuant to a franchise agreement with a public entity in any county in
any state in which the Company is engaged in business as of such termination
date, (ii) solicit any residential or commercial customer of the Company to
enter into a solid waste collection account relationship with a competitor of
the Company in any such county, (iii) solicit any such public entity to enter
into a franchise agreement with any such competitor, (iv) solicit any officer,
employee or contractor of the Company to enter into an employment or contractor
agreement with a competitor of the Company or otherwise interfere in any such
relationship, or (v) solicit on behalf of a competitor of the Company any
prospective customer of the Company that the Employee called on or was involved
in soliciting on behalf of the Company during the Term, in each case until the
second anniversary of the date of such termination, unless otherwise permitted
to do so by Section 10(a); provided that if the Employee is terminated by the
Company without Cause by the Company pursuant to Section 7(b), the restrictions
in this Section 10(b) shall apply only for as many months after such termination
as are used to calculate the amount actually paid under Section 7(b)(iii) to the
Employee on such termination. For example, if the Employee waives his right to
be paid any amount under Section 7(b)(iii) (relating to the Total Compensation
paid to him during the previous twelve months), the restrictions in this Section
10(b) shall not apply at all; if the Employee elects to receive under Section
7(b)(iii) an amount equal to only eight months' Total Compensation, the
restrictions shall apply for only eight months.

 

(c) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 10 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, to delete specified words or phrases or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

 

11. Indemnification. As an employee and agent of the Company, the Employee shall
be fully indemnified by the Company to the fullest extent permitted by
applicable law in connection with his employment hereunder.

 

12. Survival of Provisions. The obligations of the Company under Section 11 of
this Agreement, and of the Employee under Sections 5, 6 and 10 of this
Agreement, shall survive both the termination of the Employee's employment and
this Agreement.

 

13. No Duty to Mitigate; No Offset. The Employee shall not be required to
mitigate damages or the amount of any payment contemplated by this Agreement,
nor shall any such payment be reduced by any earnings that the Employee may
receive from any other sources or offset against any other payments made to him
or required to be made to him pursuant to this Agreement.

 



 8 

 

 

14. Assignment; Binding Agreement. The Company may assign this Agreement to any
parent, subsidiary, affiliate or successor of the Company. This Agreement is not
assignable by the Employee and is binding on him and his executors and other
legal representatives. This Agreement shall bind the Company and its successors
and assigns and inure to the benefit of the Employee and his heirs, executors,
administrators, personal representatives, legatees or devisees. The Company
shall assign this Agreement to any entity that acquires its assets or business.

 

15. Notice. Any written notice under this Agreement shall be personally
delivered to the other party or sent by certified or registered mail, return
receipt requested and postage prepaid, to such party at the address set forth in
the records of the Company or to such other address as either party may from
time to time specify by written notice.

 

16. Entire Agreement; Amendments. This Agreement contains the entire agreement
of the parties relating to the Employee's employment and supersedes all oral or
written prior discussions, agreements and understandings of every nature between
them. This Agreement may not be changed except by an agreement in writing signed
by the Company and the Employee.

 

17. Waiver. The waiver of a breach of any provision of this Agreement shall not
operate or as be construed to be a waiver of any other provision or subsequent
breach of this Agreement.

 

18. Governing Law and Jurisdictional Agreement. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
California.

 

19. Severability. In case any one or more of the provisions contained in this
Agreement is, for any reason, held invalid in any respect, such invalidity shall
not affect the validity of any other provision of this Agreement, and such
provision shall be deemed modified to the extent necessary to make it
enforceable.

 

20. Enforcement. It is agreed that it is impossible to measure fully, in money,
the damage which will accrue to the Company in the event of a breach or
threatened breach of Sections 5, 6, or 10 of this Agreement, and, in any action
or proceeding to enforce the provisions of Sections 5, 6 or 10 hereof, the
Employee waives the claim or defense that the Company has an adequate remedy at
law and will not assert the claim or defense that such a remedy at law exists.
The Company is entitled to injunctive relief to enforce the provisions of such
sections as well as any and all other remedies available to it at law or in
equity without the posting of any bond. The Employee agrees that if the Employee
breaches any provision of Section 10, the Company may recover as partial damages
all profits realized by the Employee at any time prior to such recovery on the
exercise of any warrant, option or right to purchase the Company's Common Stock
and the subsequent sale of such stock, and may also cancel all outstanding such
warrants, options and rights.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.

 

22. Due Authorization. The execution of this Agreement has been duly authorized
by the Company by all necessary corporate action.

 



 9 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the day and year set forth above.

 

 

  WASTE CONNECTIONS, INC.,   a Delaware corporation         By: /s/ Ronald J.
Mittelstaedt     Printed Name: Ronald J. Mittelstaedt   Title: President

 

 

EMPLOYEE:

 

/s/ James Little

James Little

 



 10 

